                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                     8:18CR48

        vs.
                                                                        ORDER
ANGELA VANDERVOORT,

                       Defendant.


       On May 28, 2019, this matter came before the court for a Rule 17.1 conference. The
defendant was not present. Angela Vandervoort was represented by Julie Hansen. The United
States was represented by Assistant U.S. Attorney Dwight Artis. Following a discussion of the
status of the case the defendant’s counsel requested a continuance of the trial date.         The
government did not object. For good cause shown the court granted the continuance.
       IT IS ORDERED:
       1. The jury trial now set for May 28, 2019, is continued to June 24, 2019.
       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public and
          the defendant in a speedy trial. Any additional time arising as a result of the granting
          of this motion, that is, the time between today’s date and June 24, 2019, shall be
          deemed excludable time in any computation of time under the requirement of the
          Speedy Trial Act. Failure to grant a continuance would deny counsel the reasonable
          time necessary for effective preparation, taking into account the exercise of due
          diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       3. The defendant’s counsel shall forthwith file a waiver of speedy trial signed by the
          defendant.

       4. No further continuances will be granted without a hearing before the undersigned
          magistrate judge.

       Dated this 28th day of May, 2019.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
